ALLOWABILITY NOTICE

Claims 1 – 19 remain allowed.
The following is an examiner’s statement of reasons for allowance: the information disclosure statement (IDS) filed March 15, 2022 has been fully considered.  After review of the IDS, the Office maintains the position set forth in the prior Allowability Notice mailed January 20, 2022.  Namely, no prior art reference alone or in combination teaches an organic light-emitting device - or method of preparing such a device - with the specified configuration, in which the hole transport region comprises a copolymer of a first compound and a second compound of instantly claimed Formula 1.  
US 2012/0049177 to Chesterfield still corresponds to the closest prior art, teaching a hole transport region may comprise an arylamine copolymer prepared from a compound such as 3-vinylphenyldiphenylamine (Paragraph 73).  3-vinylphenyldiphenylamine is a compound which is structurally similar to the compounds of instantly claimed Formula 1.  However, it lacks the required R1, R2, and/or R3 moiety corresponding to an azide-containing group of Formula A.  The remaining art of record provides no teaching or suggestion to modify the structure of the copolymer of Chesterfield such that it would contain units derived from the instantly claimed first and second compounds.  The instant application is thus in condition for allowance.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MELISSA A RIOJA/Primary Examiner, Art Unit 1764